Case 7:19-cr-00544 Document1 Filed on 03/07/19 in TXSD Page 1of1

4

 

 

AO 9} (Rey 8/01) Criminal Complaint . United States District Court
FEL
United States District Court MAR ~7 2019
SOUTHERN DISTRICT OF TEXAS

 

McALLEN DIVISION Batic Braniey, Clank

UNITED STATES OF AMERICA ,
V. CRIMINAL COMPLAINT.
Vicente Antonio Amezcua-Bram ,

Case Number: M-19- 5 5 OM

IAE .YOB: 1988
Mexico ;
(Name and Address of Defendant) ‘ . |

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about March 5, 2019 - in Starr . County, in

the Southern District of Texas
(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter -

was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

 

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
] further state that I am a(n) Senior Patrol Agent and that this complaint is based on the ‘ \

following facts:

Vicente Antonio Amezcua-Bram was encountered by Border Patrol Agents near Roma, Texas on March 5, 2019. The investigating.
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on March 5, 2019, near Roma, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on April 25, 2017 through Laredo, Texas. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the U.S, Attorney General and/or the Secretary of Homeland
Security. On January 24, 2017, the defendant was convicted of 8 USC 1324, Harboring aliens within the U.S. for private financial gain
and sentenced to eight (8) months confinement.

Continued on the attached sheet and made a part of this complaint: . [_|ves [X|No
A pproce & oY ew db ALi ndéaretl ,

 

 

      

 

 

Sworn to before me and subscribed in‘my presence, SignatGr fComplainant
March 7, 2019 s: 2 2 fiow Miguel Va lle. Senior Patrol Agent
7 = —

Peter E. Ormsby , U.S. Magistrate Judge oe oo

, Name and Title of Judicial Officer Signature of Judicial Officer Lo

 

a
